Citation Nr: 1811893	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-28 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbar spine disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

4.  Entitlement to service connection for a cervical spine disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a bilateral knee disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a bilateral hip disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for a stomach disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

8.  Entitlement to service connection for a headache disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

9.  Entitlement to service connection for a right shoulder disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to February 1978, and from January 1991 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In October 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing at the RO, and a transcript of the hearing is of record.  


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's bilateral hearing loss is related to active service.

2.  It is at least as likely as not that the Veteran's tinnitus is related to active service. 

3.  The Veteran's preexisting lumbar spine disorder was not aggravated by active duty service.  

4.  The Veteran's cervical spine disorder is not shown in service or for many years thereafter, or to be a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  The Veteran's bilateral knee disorder is not shown in service or for many years thereafter, or to be a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  The Veteran's bilateral hip disorder is not shown in service or for many years thereafter, or to be a qualifying chronic disability under 38 C.F.R. § 3.317.

7.  The Veteran's stomach disorder is not shown in service or for many years thereafter, or to be a qualifying chronic disability under 38 C.F.R. § 3.317.

8.  The Veteran's headache disorder is not shown in service or for many years thereafter, or to be a qualifying chronic disability under 38 C.F.R. § 3.317.

9.  The Veteran's right shoulder disorder is not shown in service or for many years thereafter, or to be a qualifying chronic disability under 38 C.F.R. § 3.317.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.385 (2017).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2017).

3.  The criteria for entitlement to service connection for a lumbar spine disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.317 (2017).

4.  The criteria for entitlement to service connection for a cervical spine disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2017).

5.  The criteria for entitlement to service connection for a bilateral knee disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2017).

6.  The criteria for entitlement to service connection for a bilateral hip disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2017).

7.  The criteria for entitlement to service connection for a stomach disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2017).

8.  The criteria for entitlement to service connection for a headache disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2017).

9.  The criteria for entitlement to service connection for a right shoulder disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran asserts that his bilateral hearing loss, tinnitus, back, neck, bilateral hip, right shoulder, bilateral knee, stomach, and headache disorders are related to active service.   

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In cases of preexisting disorders and aggravation, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the disease or injury existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003). 

If the disorder is noted upon entry into service, the Veteran has the burden of establishing aggravation by showing that the preexisting disorder has increased in severity as a result of active duty service.  See 38 U.S.C. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  On the other hand, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

If such an increase in severity is shown, it is presumed to have been aggravated absent clear and unmistakable evidence that the increase in disability is due to the natural progression of the disorder.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a). 

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Moreover, even if a disability is not subject to presumptive service connection, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

Further, service connection may be warranted on a presumptive basis for veterans with service in the Southwest Asia theater of operations for objective indications of a "qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1) (2017).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities that warrant a presumption of service-connection: 
(1) 	An undiagnosed illness: 
(2) 	A medically unexplained chronic multisymptom illness; or 
(3) 	A diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d).

Signs or symptoms which may be manifestations of undiagnosed illness include but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  Similarly, unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  Id.

Bilateral Hearing Loss and Tinnitus

In this case, based on the evidence of record, the Board determines that service connection is warranted for the Veteran's bilateral hearing loss and tinnitus.  

As an initial matter, while there is some indication that the Veteran had hearing loss prior to his second tour of duty, the Board finds that there is not clear and unmistakable evidence of hearing loss for VA purposes prior to entrance into his second tour of duty.  Specifically, the April 1988 enlistment examination notes that the Veteran had high frequency hearing loss.  However, as discussed by the September 2012 VA examiner, this does not appear to be based upon objective medical evidence as there were no audiograms or other tests performed (or reported) to indicate hearing loss.  In fact, the evidence is to the contrary as the Veteran's 1988 entrance whisper test results were normal.  As a result, given that the evidence is not clear and convincing to demonstrate hearing loss for VA purposes, the Veteran is presumed to be in sound condition.  

Next, the Board finds the Veteran's statements regarding his in-service acoustic trauma credible given that the nature of his service as an industrial/engine mechanic, which is consistent with a military occupation where significant noise exposure over a prolonged period of time is an issue.  Thus, the Board concedes exposure to hazardous noise for purposes of establishing an in-service event.

Moreover, the Veteran's April 1991 separation examination reflects that he had significant hearing loss of 45 dB or more in certain frequencies bilaterally.  Therefore, given that Veteran is presumed to be in sound condition, it is at least as likely as not that the Veteran's hearing loss is related to active duty.  

Similarly, the Board determines that service connection is warranted for the Veteran's tinnitus.  As previously noted, the Board has conceded in-service noise exposure.  Further, the Board finds the Veteran's statements regarding tinnitus to be competent and credible.  Additionally, the Board takes notice of the fact that the Veteran is now service-connected for bilateral hearing loss and recognizes that tinnitus is a common symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems; see also Fountain v. McDonald, 27 Vet. App. 258 (2015).  As such, the Board finds that the evidence is at least in equipoise and service connection is warranted.  

The Board notes that the negative medical evidence includes a September 2012 VA examination which indicates that the Veteran's hearing loss may have preceded his second tour of active duty.  Nevertheless, as discussed, there is not clear and convincing evidence of prior hearing loss and the Veteran is presumed to be in sound condition.  

Therefore, the weight of the evidence supports service connection, or at the very least, the evidence is in equipoise.  As such, service connection for bilateral hearing loss should be granted.

Lumbar Spine, Cervical Spine, Bilateral Knee, Bilateral Hip, Stomach, Headache, and Right Shoulder Disorders

Based on the evidence of record, the Board determines that service connection for lumbar spine, cervical spine, bilateral knee, bilateral hip, stomach, headache, and right shoulder disorders is not warranted.   

As a preliminary matter, the Veteran's service treatment records reflect that he had a back disorder, diagnosed as degenerative joint disease, prior to his second tour of duty.  Specifically, the Veteran's September and December 1990 treatment records report that he injured his back at his civilian job, and as a result, developed a herniated disc and degenerative joint disease in his back.  While these findings were no on a specific physical examination form, such notations were in his reserve medical record, and can be construed as a disorder noted upon entry into service.  As such, the Veteran is not presumed to have entered this period of active duty service in sound condition for his back condition.  See 38 U.S.C. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.

Further, the Board finds that the Veteran's lumbar spine disorder was not aggravated by active service.  Here, the service treatment records do not report any injuries, complaints, signs, or symptoms of a back disorder during service.  Specifically, the April 1991 separation examination is silent for any signs, symptoms, or injuries related to a back disorder.  In fact, the Veteran expressly denied any back complaints or symptoms related thereto.  As a result, the Veteran's back disorder was not aggravated by service.

Next, the Board determines that service connection on a presumptive basis for a qualifying disorder under 38 C.F.R. § 3.317 is not for application.  First, the Board does not consider the Veteran's complaints and disorders to collectively (or individually) represent an undiagnosed illness.  Specifically, the May 2013 VA examiner opined that the Veteran's symptoms were all due to the following diagnoses: gastritis, bilateral hip bursitis and degenerative joint disease of the left hip, bilateral patellofemoral syndrome and bilateral knee arthritis, degenerative disc disease of the neck and right shoulder, and a migraine disorder.  Therefore, the Board determines that the Veteran's symptoms are not due to an "undiagnosed," "unexplainable," and/or considered to be a separate "chronic multisymptom illness" for which service connected can be granted on a presumptive basis under 38 C.F.R. § 3.317.  

Nevertheless, the Veteran may still establish service connection for these disorders with proof of direct causation.  However, the Board determines that service connection is also not warranted on this basis. 

In this case, the Veteran's service treatment records do not reflect any complaints, signs, symptoms, or a diagnosis related to a knee, hip, right shoulder, stomach, and headache disorder.  Specifically, the Veteran's January 1978 and April 1991 separation examinations are silent for signs, symptoms, or a diagnosis of any of the aforementioned disorders.  Moreover, the Veteran stated that he was in "good" health with no complaints related thereto.  

The post-service medical evidence indicates that the first evidence of a bilateral hip disorder was in 2011 - after the Veteran was diagnosed with degenerative joint disease.  With regard to a bilateral knee and headache disorder, while the records report the Veteran's assertions that he experienced pain from these disorders since service, the objective medical evidence indicates that the Veteran started experiencing pain in approximately 2012 for these disorders, which were diagnosed as arthritis and migraines, respectively.  In 2013, the treatment records report the Veteran's initial complaints of a neck, right shoulder, and gastrointestinal disorder, which were diagnosed as degenerative joint disease of the neck and shoulder, and gastritis.  Therefore, presumptive service connection pursuant to 38 C.F.R. § 3.309(a) for arthritis/degenerative joint disease of the neck, hips, knees, and right shoulder is not warranted because these disorders did not manifested to a degree of 10 percent or more within a year of separation from active service.  See 38 C.F.R. § 3.307(a).

As part of this claim, the Board recognizes the statements from the Veteran regarding his history of symptoms since service.  In this regard, while the Veteran is not competent to make a diagnosis related to these disorders, as they may not be diagnosed by their unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not probative in establishing continuity of symptomology.  As an initial matter, the large gap in treatment for these disorders weighs against the Veteran's claims.  Further, the Veteran's treatment records contradict his assertions that his symptoms have persisted since service.  Here, the Veteran's history of symptoms are inconsistent with his January 1971 and April 1991 separation examinations, and November 1990, February 1993, November 2011, June 2012, September 2013, and March 2014 treatment evaluations.  Lastly, the Board notes that the Veteran filed a claim for VA benefits over 30 years prior to filing the claim on appeal.  Therefore, the fact that the Veteran was aware of the VA benefits system and sought out a claim for other benefits, but made no reference to the disorder he now claims, weighs heavily against his credibility. 

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's disorders to active duty, despite his contentions to the contrary. 

In this case, the Board places significant value on the opinions of the VA examiner who evaluated the Veteran's disorders on appeal.  Here, the examiner determined that the Veteran's bilateral knee and hip degenerative joint disease was related to his sedentary occupation as a truck driver and very little recreational exercise.  Moreover, to the extent the Veteran claims his hip pain is related to an in-service accident, the examiner opined that it was unrelated because there are no reports of pain or an injury during service and such an injury would unlikely cause these symptoms and disorders 20 years later.  Similarly, with respect to the Veteran's neck and right shoulder arthritis/degenerative arthritis, the examiner indicated that these disorders are caused by the natural aging process and "normal wear and tear."  Further, these disorders would not manifest from an injury over 20 years later.  

The examiner also opined that the Veteran's stomach symptoms, diagnosed as gastritis, began over 20 years after service and were related to his caffeine and nonsteroidal anti-inflammatory drug therapy.  Additionally, he indicated that the Veteran's headaches were not related to service as they only began in 2012, and that it is "very unlikely that atraumatic would be caused by something 20 years prior."  Moreover, the Veteran's March 2014 treatment records indicate that his headaches were caused by his neck disorder.

Additionally, the Board notes that the Veteran has not provided sufficient evidence, including private opinions and/or medical evidence, to establish a nexus between the disorders on appeal to active service.  

The Board has also considered the statements made by the Veteran relating his disorders to active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the diagnosis and etiology of the disorders on appeal.  See Jandreau, 492 F.3d at 1377, n.4.  Specifically, while the Veteran can provide competent testimony regarding symptoms, the disorders on appeal are not disorders that can be diagnosed by their unique and identifiable features as they do not involve a simple identification that a layperson is competent to make.  In any event, the diagnosis of dysfunctions and disorders, and their respective etiologies, are medical determinations and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran believes that his disorders are related to service, he is a lay person without appropriate medical training and expertise to provide a medical diagnosis and etiological opinion.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the service connection claims, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, given the absence of in-service evidence of chronic manifestations of a back disorder or injury thereto during active service, as well as no evidence of aggravation, a VA examination is not warranted for the Veteran's back disorder.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Indeed, the available records and medical evidence is sufficient to make an adequate determination as to this claim.

Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 

Service connection for a lumbar spine disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.  

Service connection for a cervical spine disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.  

Service connection for a bilateral knee disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.  

Service connection for a bilateral hip disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.  

Service connection for a stomach disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.  

Service connection for a headache disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.  

Service connection for a right shoulder disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


